id office uilc cca_2009052912553047 -------------- number release date from -------------- sent friday date pm to ------------------- cc ----------------- subject form 1040-ss filing deadline extension questions dear ------- - here are the questions you asked and the answers please let me know if you have any more questions thank you and enjoy your weekend question sec_1 may taxpayers who file form 1040-ss receive an extension of the deadline for filing may taxpayers who file form 1040-ss be eligible for an automatic deadline extension to the fifteenth day of the sixth month under sec_1_6081-5 why does paragraph of irm only refer to the virgin islands answer sec_1 no there is no basis for an extension for filers of form 1040-ss sec_31_6081_a_-1 specifically provides that for any return or other document required by the federal_insurance_contributions_act fica an extension of the filing deadline is not allowed as form 1040-ss is used in part to report net_earnings_from_self-employment and to pay self-employment_tax on that income the form is a return required by fica as such no extension of time to file is allowed for this form no form 1040-ss is more analogous to form_941 filed by employers in the united_states than to form_1040 form 1040-ss does not report income_tax but rather self-employment_tax sec_1_6081-5 grants automatic extensions for filing returns of income and therefore does not apply to form 1040-ss which is not a return of income it is unclear but it is likely incorrect while the u s virgin islands are treated separately from other u s possessions elsewhere in the tax code compare sec_932 with sec_931 and sec_933 there does not appear to be any basis for its distinctive treatment in paragraph of irm irm also states the that u s virgin islands citizens and residents have an automatic_extension of time to file a form 1040-ss to june 15th to the extent that the deadline for virgin islands citizens and residents to file form 1040-ss is extended because of sec_1 a it is an incorrect interpretation of the law because form 1040-ss is not a return of income note that as this is an international tax situation there may be some other authority such as a tax_treaty that might provide for an extension
